…

FILED

UNITED STATES DISTRICT COURT

FoR THE 1)1STRICT oF COLUMBIA ApR l 0 2913
C|erk, U.S. Distrlct and
Bankruptcy -Courts

CLIFTON BRUMLEY, )
)

Petitioner, )

)

v ) Civil Action No. l Z\ 

)

ERIC H. HOLDER JR. )
)

Respondent. )

MEMORANDUM OPINION

The Court construes petitioner’s Petition for an Order for Deposition to Perpetuate
Testimony as a petition for a writ of mandamus. The Court will grant the application to proceed
in forma pauperis and dismiss the pro se petition for a writ of mandamus

According to petitioner, Attorney General Eric Holder "refus[es] to investigate or
intervene in the unconstitutional application and enforcement of the [Prison Litigation Reforrn
Act] in the Fifth Circuit," Pet. at 2, and his failure to act has "resulted in the abrogation of [his]
civil rights," id. at 7. Petitioner, who intends to bring an action in the future regarding the
enforcement of civil rights statutes in the Fifth Circuit, ia'. , requests "an order authorizing him to
depose Attorney General Eric Holder . . . to perpetuate [his] testimony," ia’. at 15.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Councz`l of and for the Blind of Delaware Counly Valley v. Regan, 709 F.2d l52l,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that

[his] right to issuance of the writ is ‘clear and indisputable,"’ Guljfvtream Aerospace Corp.lv.

Mayacamas Corp., 485 U.S. 271,»289 (1988) (citing Bankers Life & Cas. C0. v. Holland, 346
U.S. 379, 384 (1953)), and this petitioner utterly fails to meet his burden. "It is well-settled that
a writ of mandamus is not available to compel discretionary acts," C0x v. Sec’y of Labor, 739 F.
Supp. 28, 30 (D.D.C. 1990) (citing cases), and the Attorney General’s decision to investigate
any particular matter is left to his discretion, see Shoshone Bcmnock Tribes v. Reno, 56 F.3d
l476, 1480 (D.C. Cir. l995) ("Courts have also refused to review the Attorney General’s
litigation decisions in civil matters."); see also Um`ted States v. Nz`xon, 418 U.S. 683, 693 (1974)
(acknowledging that the Executive Branch "has exclusive authority and absolute discretion to
decide whether to prosecute a case"). The petition therefore must be denied. An Order

accompanies this Memorandum Opinion.

DATE;  /j

Unif(d tes i rict Judge
\&47[’{’0/